Exhibit 10.1

 

Execution Version

 

 

 



 



 

 

 

 

SERIES A CONVERTIBLE PREFERRED SUBSCRIPTION AGREEMENT

 

AMONG

 

NOVAVAX, INC.

 

AND

 

 

THE INVESTOR NAMED HEREIN

 

 

 

 

 

 

 

Dated as of JUNE 15, 2020

 

 

 

 

 



 

 

 

 

This SERIES A CONVERTIBLE PREFERRED SUBSCRIPTION AGREEMENT (this “Agreement”) is
made and entered into this 15th day of June, 2020 by and among Novavax, Inc., a
Delaware corporation (the “Company”), and the Person named on the signature page
hereto under the heading “Investor” (the “Investor”). Certain terms used and not
otherwise defined in the text of this Agreement are defined in Section 7 hereof.

 

BACKGROUND

 

A. The Company has authorized the issuance and sale of 438,885 shares of its
Series A Convertible Preferred Stock, par value $0.01 per share (“Series A
Convertible Preferred Stock”), which will be convertible into shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), and
which will have the rights, preferences and privileges set forth in the form of
Certificate of Designation attached hereto as Exhibit A (the “Certificate of
Designation”). The shares of Common Stock into which the Series A Convertible
Preferred Stock is convertible are sometimes referred to herein as the
“Conversion Shares” and the shares of Series A Convertible Preferred Stock and
the Conversion Shares are sometimes referred to herein collectively as the
“Securities.”

 

B.       The Company desires to issue and to sell to the Investor, and the
Investor desires to purchase from the Company, the shares of Series A
Convertible Preferred Stock set forth on Schedule I attached hereto in the
column “Shares Purchased,” all in accordance with the terms and provisions of
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto,
intending to be bound, hereby agree as follows:

 

1.            Sale and Purchase of the Series A Convertible Preferred Stock.
Upon the terms and subject to the conditions herein contained, the Company
agrees to sell to the Investor, and the Investor agrees to purchase from the
Company, at the Closing, the number of shares of Series A Convertible Preferred
Stock set forth in the column “Shares Purchased” opposite the Investor’s name on
Schedule I attached hereto, for a purchase price per share equal to $455.70 (the
“Purchase Price”), which shall be paid in cash, as set forth in the column
“Consideration” opposite the Investor’s name on Schedule I attached hereto.

 

2.            Closing; Payment of Purchase Price; Use of Proceeds.

 

2.1.            Closing. The closing (the “Closing”) with respect to the
transaction contemplated in Section 1 hereof shall take place at the offices of
Ropes & Gray LLP, Prudential Tower, 800 Boylston Street, Boston, Massachusetts
02199 at 9:00 a.m. Eastern Time on Tuesday, June 16, 2020, or at such other time
and place as the Company and the Investor may agree (the “Closing Date”). At the
Closing, the Company shall deliver to the Investor a certificate representing
the Series A Convertible Preferred Stock which the Investor is purchasing at the
Closing as set forth on Schedule I attached hereto, registered in the name of
the Investor, against delivery to the Company by the Investor of a wire transfer
in the amount of the Purchase Price therefor.

 



 - 1 - 

 

 

3.            Representations and Warranties of the Investor. The Investor
hereby represents and warrants to the Company as follows:

 

3.1.            Organization. The Investor is duly formed or organized, validly
existing and in good standing under the laws of its jurisdiction of organization
or formation, and has all requisite corporate, limited liability company,
partnership or trust (as the case may be) power and authority to enter into this
Agreement.

 

3.2.            Authorization; Enforceability. The Investor has full right,
power, authority and capacity to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution, delivery and
performance of each of this Agreement has been duly authorized by all necessary
action on the part of the Investor. This Agreement has been duly executed and
delivered by the Investor, and constitutes or will constitute a valid and
binding obligation of the Investor enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent conveyance or other similar
laws affecting creditors’ rights generally and to general equitable principles.

 

3.3.            Brokers. There is no investment banker, broker, finder,
financial advisor or other person that has been retained by or is authorized to
act on behalf of the Investor and who is entitled to any fee or commission for
which the Company will be liable in connection with the transactions
contemplated by this Agreement.

 

3.4.            Investment Representations and Warranties. The Investor
understands that neither the offer and sale of Series A Convertible Preferred
Stock by the Company to the Investor as contemplated hereby nor the conversion
of the Series A Convertible Preferred Stock into Conversion Shares has been, nor
will be, registered under the Securities Act and each are being made in reliance
upon federal and state exemptions for transactions not involving a public
offering which depend upon, among other things, the bona fide nature of the
investment intent and the accuracy of the Investor’s representations as
expressed herein.

 

3.5.            Acquisition for Own Account. The Investor is acquiring the
Securities for its own account for investment and not with a view toward
distribution in a manner which would violate the Securities Act.

 

3.6.            Ability to Protect Its Own Interests and Bear Economic Risks.
The Investor acknowledges that it can bear the economic risk and complete loss
of its investment in the Securities and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby.

 

3.7.            Purchaser Status. The Investor is an “accredited investor” as
that term is defined in Regulation D promulgated under the Securities Act. The
Investor is not party to any voting agreements or similar arrangements with
respect to the Securities.  The Investor is not a member of a partnership,
limited partnership, syndicate, or other group for the purpose of acquiring,
holding, voting or disposing of the Securities.

 



 - 2 - 

 

 

3.8.            Access to Information. The Investor has been given access to all
Company documents, records and other information, and has had adequate
opportunity to ask questions of, and receive answers from, the Company’s
officers, employees, agents, accountants, and representatives concerning the
Company’s business, operations, financial condition, assets, liabilities and all
other matters relevant to its investment in the Securities.

 

3.9.            Restricted Securities. The Investor understands that the
Securities will be characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such Securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

3.10.        General Solicitation. The Investor is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

3.11.        Interested Stockholder. The Investor is not an “interested
stockholder” (as defined in Section 203(c)(5) of the General Corporation Law of
the State of Delaware) of the Company.

 

4.            Representations and Warranties by the Company. The Company
represents and warrants to the Investor that the statements contained in this
Section 4 are complete and accurate as of the date of this Agreement.

 

4.1.            Issuance of Securities. The Series A Convertible Preferred Stock
being purchased by the Investor hereunder has been duly authorized for issuance
and sale pursuant to this Agreement and, when issued and delivered by the
Company against payment therefor pursuant to this Agreement, will be validly
issued, fully paid and nonassessable and will be free and clear of any
Encumbrances or restrictions on transfer other than restrictions under the
Transaction Documents and the Certificate of Incorporation and under applicable
state and federal securities laws. The Company has reserved a sufficient number
of shares of Common Stock for issuance upon conversion of the Series A
Convertible Preferred Stock and, upon issuance in accordance with the terms of
this Agreement or the Certificate of Designation, such shares of Common Stock
will be duly and validly issued, fully paid and nonassessable and will be free
and clear of any Encumbrances or restrictions on transfer other than
restrictions under the Transaction Documents and the Certificate of
Incorporation and under applicable state and federal securities laws. The sale
of the Series A Convertible Preferred Stock hereunder is not, and the subsequent
conversion of the Series A Convertible Preferred Stock into Conversion Shares
will not be, subject to any preemptive rights, rights of first refusal or other
similar rights or any anti-dilution provisions contained in the Certificate of
Incorporation, Bylaws or any agreement. Assuming the accuracy of the
representations and warranties of the Investor in Section 3 hereof, the
Conversion Shares will be issued in compliance with all applicable federal and
state securities laws.

 



 - 3 - 

 

 

4.2.            Incorporation and Good Standing of the Company. The Company has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation and has the corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted and as described in the SEC Reports and to enter
into and perform its obligations under this Agreement. The Company is duly
qualified as a foreign corporation to transact business and is in good standing
in the State of Maryland and each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except whether the failure to so qualify or be in good
standing would not materially and adversely affect the Company's ability to
consummate the transactions contemplated by the Transaction Documents and the
performance of its obligations thereunder.

 

4.3.            Consents. The execution, delivery and performance by the Company
of the Transaction Documents and the offer, issuance and sale of the Securities
require no consent of, authorization by, exemption from, filing with or notice
to any Governmental Entity or any other Person, other than (a) the filing of the
Certificate of Designation with the Secretary of State of the State of Delaware,
(b) notification to any Trading Market on which any of the securities of the
Company are listed or designated in connection with the issuance and sale of the
Series A Convertible Preferred Stock hereunder and the Conversion Shares
issuable upon conversion of the Series A Convertible Preferred Stock, and
(c) compliance with applicable U.S. federal and state securities laws, which
compliance will have occurred within the appropriate time periods.

 

4.4.            Authorization; Enforcement.

 

(a)               The Company has all requisite corporate power and has taken
all necessary corporate action required for (a) the due authorization,
execution, delivery and performance by the Company of each of the Transaction
Documents, (b) the authorization of the performance of all obligations of the
Company under each of the Transaction Documents, (c) the authorization, issuance
(or reservation for issuance) and delivery of the Securities and (d) the
adoption and filing of the Certificate of Designation and performance of its
obligations thereunder. No action on the part of the stockholders of the Company
is required in connection with the transactions contemplated by the Transaction
Documents. This Agreement has been duly executed and delivered by the Company,
and the other Transaction Documents and instruments referred to herein to which
it is a party will be duly executed and delivered by the Company, and each such
agreement constitutes or will constitute a valid and binding obligation of the
Company enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance or other similar laws affecting
creditors’ rights generally and to general equitable principles.

 

(b)               On or prior to the date of this Agreement, the Board of
Directors of the Company has duly adopted resolutions, among other things, (i)
authorizing and approving each of the Transaction Documents and the transactions
contemplated thereby and (ii) adopting the Certificate of Designation.

 



 - 4 - 

 

 

4.5.            No Conflicts. The Company is not in violation of its Certificate
of Incorporation or Bylaws and the execution, delivery and performance of and
compliance with each of the Transaction Documents, the filing of the Certificate
of Designation and the consummation of the transactions contemplated by each of
the Transaction Documents (including, without limitation, the issuance and sale
of the Series A Convertible Preferred Stock and the conversion of the Series A
Convertible Preferred Stock into Conversion Shares) will not (a) result in a
violation of the Certificate of Incorporation or Bylaws or the certificates of
formation, operating agreements, certificates of incorporation or bylaws of any
Subsidiary, (b) conflict with or result in the breach of the terms, conditions
or provisions of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give rise to any right of
termination, acceleration or cancellation under, any material agreement, lease,
mortgage, license, indenture, instrument or other contract to which the Company
or any Subsidiary is a party, (c) result in a material violation of any law,
rule, regulation, order, judgment or decree (including, without limitation, U.S.
federal and state securities laws and regulations) applicable to the Company or
any Subsidiary or by which any property or asset of the Company or any
Subsidiary is bound or affected, (d) result in a material violation of any rule
or regulation of FINRA or any Trading Markets or (e) result in the creation of
any Encumbrance upon any of the Company’s or any Subsidiary’s assets.

 

4.6.            SEC Reports. Since January 1, 2018, except as set forth in the
SEC Reports and other than the Required Form 8-K, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied as to form in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, in each case since January 1, 2018, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

4.7.            Form S-3.

 

(a)               Form S-3 Eligibility. As of the date of this Agreement, the
Company satisfies the eligibility requirements for use of Form S-3, subject to
filing the Required Form 8-K.

 

(b)               Existing Registration Statement. The Company’s Registration
Statement on Form S-3 (File no. 333-237094) filed with the Securities and
Exchange Commission on May 11, 2020 (the “Existing Registration Statement”),
when it became effective and, as of the date of any amendment or supplement
thereto, complied in all material respects with the applicable requirements of
the Securities Act, and each of the documents incorporated by reference, as of
the date hereof, in the Existing Registration Statement (collectively, the
“Incorporated Documents”), as of the date each such Incorporated Document was
filed with the Commission, complied in all material respects with the applicable
requirements of the Exchange Act.

 



 - 5 - 

 

 

4.8.            Offering; Exemption. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 3 of this Agreement, no
registration under the Securities Act or any applicable state securities law is
required for the offer and sale of Series A Convertible Preferred Stock by the
Company to the Investor as contemplated hereby or for the conversion of the
Series A Convertible Preferred Stock into Conversion Shares.

 

4.9.            Brokers. There is no investment banker, broker, finder,
financial advisor or other person that has been retained by or is authorized to
act on behalf of the Company and who is entitled to any fee or commission in
connection with the transactions contemplated by this Agreement.

 

5.            Conditions of Parties’ Obligations.

 

5.1.            Conditions of the Investor’s Obligations. The obligations of the
Investor to purchase the shares of Series A Convertible Preferred Stock set
forth on Schedule I attached hereto at the Closing is subject to the fulfillment
prior to or on the Closing Date of all of the following conditions, any of which
may be waived in whole or in part by the Investor in its sole discretion.

 

(a)               Representations and Warranties. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date except those
representations and warranties qualified by materiality, which shall be true and
correct in all respects, with the same effect as though such representations and
warranties had been made on and as of the Closing Date.

 

(b)               Performance. The Company shall have performed and complied in
all material respects with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with it on or
before the Closing.

 

(c)               Certificate of Designation. Prior to the Closing, (i) the
Certificate of Designation shall have been filed with and accepted by the
Secretary of State of the State of Delaware, and (ii) the Investor shall have
received confirmation from the Secretary of State of the State of Delaware
reasonably satisfactory to the Investor that such filing has occurred.

 

5.2.            Conditions of the Company’s Obligations. The obligations of the
Company under Section 1 hereof are subject to the fulfillment prior to or on the
Closing Date of all of the following conditions, any of which may be waived in
whole or in part by the Company in its sole discretion.

 

(a)               Representations and Warranties. The representations and
warranties of the Investor contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date, with the same effect as
though such representations and warranties had been made on and as of the
Closing Date.

 



 - 6 - 

 

 

5.3.            Conditions of Each Party’s Obligations. The respective
obligations of each party to consummate the transactions at the Closing
contemplated hereunder are subject to the parties being reasonably satisfied as
to the absence of (a) litigation challenging or seeking damages in connection
with the transactions contemplated by this Agreement or any of the other
Transaction Documents, in which there has been issued any order or injunction
delaying or preventing the consummation of the transactions contemplated hereby,
and (b) any statute, rule, regulation, injunction, order or decree, enacted,
enforced, promulgated, entered, issued or deemed applicable to this Agreement or
the transactions contemplated hereby by any court, government or governmental
authority or agency or legislative body, domestic, foreign or supranational
prohibiting or enjoining the transactions contemplated by this Agreement.

 

6.            Covenants.

 

6.1.            Reporting Requirements. For at least one year from the date
hereof, the Company covenants to timely file with the Commission all reports
required to be filed by the Company (or obtain or avail itself of extensions in
respect thereof and file within the applicable grace period).

 

6.2.            Securities Laws Disclosure; Publicity. The Company shall, by
5:30 p.m. (New York City time) on the fourth business day immediately following
the date hereof, file with the Commission a Current Report on Form 8-K,
disclosing the material terms of the transactions contemplated hereby and filing
the Transaction Documents as exhibits thereto. The Company and the Investor
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and neither the Company nor the
Investor shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of the Investor, or without the prior consent of the Investor, with
respect to any press release of the Company, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.

 

6.3.            Reservation of Common Stock. As of the Closing Date, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue all of the shares of Common
Stock issuable upon conversion of the Series A Convertible Preferred Stock.

 

6.4.            Listing of Common Stock. Except in connection with a Change of
Control Event, while the Investor holds Series A Convertible Preferred Stock,
the Company hereby agrees to use commercially reasonable efforts to maintain the
listing of the Common Stock on a Trading Market. Except in connection with a
Change of Control Event, while the Investor holds Series A Convertible Preferred
Stock, the Company will take all action reasonably necessary to continue the
listing and trading of its Common Stock on a Trading Market and to comply in all
material respects with the Company’s reporting, filing and other obligations
under the rules and listing standards of the Trading Market.

 



 - 7 - 

 

 

6.5.            Registration Statement. The Company shall use reasonable best
efforts to prepare and file with the Commission on or before the fifth business
day following the Required Form 8-K Deadline a registration statement on Form
S-3, or a prospectus supplement related to an existing effective registration
statement on Form S-3, to register for resale the Conversion Shares, and use
reasonable best efforts to cause such registration statement to be continuously
effective until the one year anniversary of the Closing Date.

 

7.            Definitions. Unless the context otherwise requires, the terms
defined in this Section 7 shall have the meanings specified for all purposes of
this Agreement.

 

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act.

 

“Agreement” has the meaning assigned to it in the introductory paragraph hereof.

 

“Bylaws” means the Company’s Amended and Restated By-Laws as in effect as of the
date hereof.

 

“Certificate of Designation” has the meaning assigned to it in the recitals
hereof.

 

“Certificate of Incorporation” means the Company’s Second Amended and Restated
Certificate of Incorporation, as amended by the Certificate of Amendment to the
Second Amended and Restated Certificate of Incorporation of the Company, as in
effect as of the date hereof.

 

“Change of Control Event” has the meaning set forth in the Certificate of
Designation.

 

“Closing” has the meaning assigned to it in Section 2.1 hereof.

 

“Closing Date” has the meaning assigned to it in Section 2.1 hereof.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning assigned to it in the recitals hereof.

 

“Company” has the meaning assigned to it in the introductory paragraph hereof.

 

“Conversion Shares” has the meaning assigned to it the recitals hereof.

 

“Encumbrances” means any lien, claim, judgment, charge, mortgage, security
interest, pledge, escrow, equity or other encumbrance.

 



 - 8 - 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Registration Statement” has the meaning assigned to it in Section
4.7(b) hereof.

 

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

 

“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

 

“Purchase Price” has the meaning assigned to it in Section 1 hereof.

 

“Incorporated Documents” has the meaning assigned to it in Section 4.7(b)
hereof.

 

“Investor” has the meaning assigned to it in the introductory paragraph of this
Agreement and shall include any Affiliates of the Investor.

 

“Required Form 8-K” has the meaning set forth in the Certificate of Designation.

 

“Required Form 8-K Deadline” has the meaning set forth in the Certificate of
Designation.

 

“SEC Reports” has the meaning assigned to it in Section 4.6 hereof.

 

“Securities” has the meaning assigned to it in the recitals hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series A Convertible Preferred Stock” has the meaning assigned to such term in
the recitals hereof.

 

“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity (i)
at least 50% of the outstanding voting securities of which are at the time owned
or controlled directly or indirectly by the Company or (ii) with respect to
which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the
New York Stock Exchange or the NYSE MKT.

 



 - 9 - 

 

 

“Transaction Documents” means this Agreement and the Certificate of Designation.

 

8.            Survival. The representations, warranties, covenants, indemnities
and agreements contained in the Transaction Documents shall survive Closing of
the transactions contemplated by this Agreement.

 

9.            Miscellaneous.

 

9.1.            Waivers and Amendments. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only in writing executed by the Company and the Investor. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder of any Securities purchased under this Agreement at the time
outstanding, each future holder of all such Securities, and the Company. Neither
this Agreement, nor any provision hereof, may be changed, waived, discharged or
terminated orally or by course of dealing, but only by an instrument in writing.

 

9.2.            Notices. All notices, requests, consents, and other
communications under this Agreement shall be in writing Any notices, requests,
demands and other communications required or permitted in this Agreement shall
be effective if in writing and (i) delivered personally, (ii) sent by facsimile
or e-mail or (iii) delivered by overnight courier, in each case, addressed as
follows:

 

If to the Company to:

 

Novavax, Inc.

21 Firstfield Road

Gaithersburg, MD 20878


Attention: John Herrmann Facsimile: (240) 268-2051 E-mail: jherrmann@Novavax.com

 

 

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600

Attention: Paul M. Kinsella Facsimile (617) 235-0822 E-mail:
paul.kinsella@ropesgray.com

 



 - 10 - 

 

 

If to Investor:

 

To the address set forth on Schedule 1 hereto;

 

with a copy (which shall not constitute notice) to:

 

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: Jocelyn Arel E-mail: JArel@goodwinlaw.com

 

or at such other address as the Company or the Investor each may specify by
written notice to the other parties hereto. Any party may change the address to
which notices, requests, consents or other communications hereunder are to be
delivered by giving the other parties notice in the manner set forth in this
Section 9.2.

 

9.3.            No Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

9.4.            Successors and Assigns. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective parties hereto, the successors and permitted assigns of the
Investor and the successors of the Company, whether so expressed or not.

 

9.5.            Headings. The headings of the Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

 

9.6.            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
conflict of law principles.

 

9.7.            Jurisdiction. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in any
federal or state court located in the State of Delaware, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 9.2 shall be deemed effective service of
process on such party.

 



 - 11 - 

 

 

9.8.            Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, THE INVESTOR AND THE COMPANY HEREBY WAIVE, AND
COVENANT THAT NEITHER THE COMPANY NOR THE INVESTOR WILL ASSERT, ANY RIGHT TO
TRIAL BY JURY ON ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE, IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, ANY OTHER AGREEMENT OR THE SUBJECT
MATTER HEREOF OR THEREOF OR IN ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL TO
THE DEALINGS OF THE INVESTOR AND THE COMPANY HEREUNDER OR THEREUNDER, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN TORT OR CONTRACT
OR OTHERWISE. Any Investor or the Company may file an original counterpart or a
copy of this Section 9.8 with any court as written evidence of the consent of
the Investor and the Company to the waiver of the right to trial by jury.

 

9.9.            Counterparts; Effectiveness. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument. This Agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by all of the other parties hereto.

 

9.10.        Entire Agreement. The Transaction Documents, including the
Certificate of Designation, contain the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and such agreements
supersede and replace all other prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof and thereof.

 

9.11.        Severability. If any provision of this Agreement shall be found by
any court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

[Remainder of Page Intentionally Left Blank]

 

 - 12 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

The Company:

 

  NOVAVAX, INC.               By: /s/ John A. Herrmann III     Name: John A.
Herrmann III   Title: Senior Vice President, General Counsel and Corporate
Secretary

 

 

 

 

 

 

 

 

[Signature Page to Series A Convertible Preferred Stock Subscription Agreement]

 

 

Investor:

 

        RA CAPITAL HEALTHCARE FUND, L.P.   By: RA Capital Healthcare Fund GP,
LLC   Its General Partner               By: /s/ Peter Kolchinsky       Name:
Peter Kolchinsky   Title:Managing Partner

 

 

 

 

 

 

[Signature Page to Series A Convertible Preferred Stock Subscription Agreement]



 

 

 

SCHEDULE I

 

 

Investor

 

Shares Purchased

 

Consideration

RA Capital Healthcare Fund, L.P.

200 Berkeley Street, 18th Floor, Boston, MA 02116

 

438,885 $199,999,894.50

 

 

 

 

 

EXHIBIT A

 

CERTIFICATE OF DESIGNATION

 

[See attached.]

 

 

 

 

 

 

 

 



 

 